 



Exhibit 10.3
          THIS FUTURE TRANSACTION FEE AGREEMENT is dated as of May 11, 2006
(this “Agreement”) and is between HealthMarkets, Inc., a Delaware corporation
(“HealthMarkets” or the “Company”) and DLJ Merchant Banking, Inc. (the
“Advisor”).
RECITALS
          WHEREAS, the Advisor has expertise in the areas of finance, strategy,
investment, acquisitions and other matters relevant to the Company and its
business.
          WHEREAS, the Advisor is willing to use its expertise to provide
substantial financial and structural analysis, due diligence investigations,
corporate strategy, and other advice and assistance in connection with the
certain future transactions the Company may consider and engage in from time to
time.
          WHEREAS, the Company desires to avail itself and its subsidiaries of
the Advisor’s expertise in providing financial and structural analysis, due
diligence investigations, corporate strategy, and other advice and assistance,
which the Company believes will be beneficial to it and its subsidiaries, and
the Advisor wishes to provide the services to the Company as set forth in this
Agreement in consideration of the payment of the fees described below.
          NOW, THEREFORE, in consideration of the premises and agreements
contained herein and of other good and valuable consideration, the sufficiency
of which is hereby acknowledged, the parties agree as follows:
AGREEMENT
          SECTION 1.   Services.
          (a) The Advisor agrees to be prepared and available to provide to the
Company, to the extent appropriate and reasonably requested by the Company, by
and through itself, its affiliates and/or such respective officers, employees,
representatives and third parties (collectively hereinafter referred to as the
“Advisor Designees”) as the Advisor in its sole discretion may designate from
time to time, financial and strategic advisory services (“Services”) in relation
to actual and potential Future Transactions (as defined below), including,
without limitation, (a) financial and structural analysis, due diligence
investigations, corporate strategy, and other advice and assistance, (b) advice
regarding the structure, terms, conditions and other provisions, distribution
and timing of debt and equity offerings and advice regarding relationships with
the Company’s and its subsidiaries’ lenders and bankers, (c) advice regarding
the Company’s acquisition strategy, and (d) such other advice directly related
or ancillary to the above financial advisory services as may be reasonably
requested by the Company; provided that if the Investor Group (as defined in the
Stockholders Agreement) affiliated with the Advisor holds 5% or less of the
outstanding shares of common stock of HealthMarkets, the Advisor will not be
obligated to be prepared and available to provide any Services. “Stockholders
Agreement” means the Stockholders Agreement, dated as of April 5, 2006, by and
among the Company and the stockholders named therein.

 



--------------------------------------------------------------------------------



 



          (b) It is expressly agreed that the Services to be performed under
this Agreement will not include any investment banking or other financial
advisory services which may be provided by any affiliate of the Advisor in
connection with any actual or potential acquisition, divestiture, financing,
refinancing, recapitalization or other transaction involving the Company or any
of its subsidiaries.
          SECTION 2.   Fees.
          (a) In consideration for the Advisor being prepared and available to
provide Services (but regardless of whether the Company elects to avail itself
of such preparedness and availability), in connection with any acquisition,
divestiture, sale of all or part of the business, business combination,
financing, refinancing, recapitalization or similar transaction by the Company
or any of its subsidiaries (any such transaction, a “Future Transaction”), the
Advisor or any Advisor Designee designated by the Advisor from time to time
shall be entitled to receive upon consummation of (i) any such acquisition,
disposition, sale, business combination, a fee equal to (x) 0.1269% of the
aggregate enterprise value of the acquired, divested, sold or combined,
financed, refinanced or recapitalized entity (calculated, on a consolidated
basis for such entity, as the sum of (1) the market value of its common equity
(or the fair market value thereof if not publicly traded), (2) the value of its
preferred stock (at liquidation value), (3) the book value of its minority
interests and (4) its aggregate long- and short-term debt, less its unrestricted
cash), or (y) if such transaction is structured as an asset purchase or sale,
0.1269% of the consideration paid for or received in respect of the assets
acquired, disposed of or combined with plus liabilities assumed and (ii) any
such financing, refinancing or recapitalization, a fee equal to 0.1269% of the
aggregate value of the securities subject to such financing, refinancing or
recapitalization (in each such case as described in (i) and (ii), the
“Contingent Fee”). Under no circumstance shall the aggregate Contingent Fees
paid pursuant to the Contingent Fee Agreements (as defined below) be less than
the aggregate fees paid to all third party advisors in connection with such
acquisition, divestiture, sale, business combination, financing, refinancing,
recapitalization or similar transaction. “Contingent Fee Agreements” means this
Agreement and any similar future transaction fee agreements entered into by the
Company approximately concurrently with the execution of this Agreement.
          (b) Timing and Method of Payments. Each Contingent Fee shall become
due and payable upon the earlier of the execution of any agreement or commitment
with respect to the relevant Future Transaction or the consummation thereof, and
shall be paid promptly upon consummation of the relevant Future Transaction. All
amounts paid by the Company to the Advisor or its Advisor Designee pursuant to
this Section 2 shall be made by wire transfer in same-day funds on the date of
the consummation of the relevant Future Transaction to the respective bank
accounts designated by the Advisor or its Advisor Designee, and shall not be
refundable under any circumstances.
          SECTION 3.   Reimbursements.
          In addition to the fees payable pursuant to this Agreement, from time
to time as proper invoices are presented, the Company will pay directly or
reimburse the Advisor and each of its Advisor Designees for their respective
Out-of-Pocket Expenses (as defined below). For the purposes of this Agreement,
the term “Out-of-Pocket Expenses” means the out-of-pocket costs

- 2 -



--------------------------------------------------------------------------------



 



and expenses incurred by an Advisor or its Advisor Designees in connection with
the Services provided under this Agreement, including, without limitation,
(a) fees and disbursements of any independent professionals and organizations,
including independent accountants, financial advisor, outside legal counsel,
advisor or consultants, retained by the Advisor or any of its Advisor Designees,
(b) costs of any outside services or independent contractors such as couriers,
business publications, on-line financial services or similar services, retained
or used by the Advisor or any of its Advisor Designees, and (c) transportation,
per diem costs, word processing expenses or any similar expense not associated
with the Advisor or its Advisor Designees’ ordinary operations. All payments or
reimbursements for Out-of-Pocket Expenses will be made by wire transfer in
same-day funds to the bank accounts designated by the Advisor or its Advisor
Designee (if such Out-of-Pocket Expenses were incurred by the Advisor or its
Advisor Designees) promptly upon or as soon as practicable following request for
payment or reimbursement in accordance with this Agreement, or at the Advisor’s
election to the account indicated to the Company by the relevant payee.
          SECTION 4.   Indemnification.
          (a) The Company will indemnify and hold harmless, to the full extent
permitted by law, the Advisor, its Advisor Designees and their respective
partners (both general and limited), members (both managing and otherwise),
stockholders, officers, directors, advisory directors, managing directors,
employees, agents, representatives and affiliates (as the term is defined in
Rule 12b-2 promulgated under the Securities Exchange Act of 1934, as in effect
on the date hereof) (other than the Company and its subsidiaries) (and partners
(both general and limited), members (both managing and otherwise), stockholders,
officers, directors, advisory directors, managing directors, employees, agents,
representatives and controlling persons thereof) (each such person being an
“Indemnified Party”) against any and all losses, claims, damages and
liabilities, including in connection with seeking indemnification, whether joint
or several (the “Liabilities”), related to, arising out of or in connection with
the Services under this Agreement or the engagement of the Advisor or its
Advisor Designees pursuant to and the performance by the Advisor and its Advisor
Designees of the Services under this Agreement, whether or not pending or
threatened, whether or not an Indemnified Party is a party, whether or not
resulting in any liability and whether or not such action, claim, suit,
investigation or proceeding is initiated or brought by the Company. The Company
will reimburse any Indemnified Party for all reasonable costs and expenses
(including without limitation reasonable attorneys’ fees and any and all
expenses incurred investigating, preparing or defending against any litigation,
commenced or threatened, or any claim, and any and all amounts paid in any
settlement of any such claim or litigation) as they are incurred in connection
with investigating, preparing, pursuing, defending or assisting in the defense
of any action, claim, suit, investigation or proceeding for which the
Indemnified Party would be entitled to indemnification under the terms of the
previous sentence, or any action or proceeding arising therefrom, whether or not
such Indemnified Party is a party thereto. The Company will not be liable under
the foregoing indemnification provision with respect to any particular loss,
claim, damage, liability, cost or expense of an Indemnified Party to the extent
that such is determined by a court, in a final judgment from which no further
appeal may be taken, to have resulted primarily from the gross negligence or
willful misconduct of such Indemnified Party. The attorneys’ fees and other
expenses of an Indemnified Party shall be paid by the Company as they are
incurred upon receipt, in each case, of an undertaking by or on behalf of the
Indemnified Party to repay such amounts if it is finally judicially determined
that the Liabilities in question resulted primarily

- 3 -



--------------------------------------------------------------------------------



 



from the gross negligence or willful misconduct of such Indemnified Party. Such
indemnification obligation shall be in addition to any liability that the
Company may otherwise have to any other such Indemnified Party. The provisions
of this Section 4 are intended to be for the benefit of, and shall be
enforceable by, each Indemnified Party and its respective successors, heirs and
representatives.
          (b) If such indemnification is for any reason not available or
insufficient to hold an Indemnified Party harmless, the Company agrees to
contribute to the Liabilities involved in such proportion as is appropriate to
reflect the relative benefits received (or anticipated to be received) by the
Company, on the one hand, and by the Advisor or Advisor Designee, on the other
hand, with respect to the Services or, if such allocation is determined by a
court or arbitral tribunal to be unavailable, in such proportion as is
appropriate to reflect other equitable considerations such as the relative fault
of the Company, on the one hand, and of the Advisor or Advisor Designee, on the
other hand; provided, however, that to the extent permitted by applicable law,
the Indemnified Parties shall not be responsible for amounts which in the
aggregate are in excess of the amount of all fees actually received by the
Advisor and Advisor Designees from the Company with respect to the Services.
Relative benefits to the Company, on the one hand, and to the Advisor and
Advisor Designees, on the other hand, with respect to the Services shall be
deemed to be in the same proportion as (i) the total value received or proposed
to be received by the Company in connection with the Services or any
transactions to which the Services relates bears to (ii) all fees actually
received by the Advisor and Advisor Designees in connection with the Services.
Relative fault shall be determined, in the case of Liabilities arising out of or
based on any untrue statement or any alleged untrue statement of a material fact
or omission or alleged omission to state a material fact, by reference to, among
other things, whether the untrue or alleged untrue statement of a material fact
or the omission or alleged omission to state a material fact relates to
information supplied by the Company to the Advisor and Advisor Designees and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such untrue statement or omission. No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act of 1933, as amended) shall be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation.
          (c) Upon receipt by an Indemnified Party of actual notice of any
pending or threatened action, claim, suit, investigation or proceeding (an
“Action”) against such Indemnified Party with respect to which indemnity may be
sought under this Agreement, such Indemnified Party shall promptly notify the
Company in writing; provided that failure to so notify the Company shall not
relieve the Company from any liability which the Company may have on account of
the indemnity provision under this Agreement or otherwise, except to the extent
the Company shall have been materially prejudiced by such failure. The Company
shall, if requested by such Indemnified Party, assume the defense of any such
Action including the employment of counsel reasonably satisfactory to such
Indemnified Party. Any Indemnified Party shall have the right to employ separate
counsel in any such action and participate in the defense thereof, but the fees
and expenses of such counsel shall be at the expense of such Indemnified Party,
unless: (i) the Company has failed to assume the defense and employ counsel
promptly or (ii) the named parties to any such Action (including any impleaded
parties) include such Indemnified Party and the Company, and such Indemnified
Party shall have been advised by counsel that there may be one or more legal
defenses available to it which are different from or in addition to those
available to the Company; provided that the Company shall not in such

- 4 -



--------------------------------------------------------------------------------



 



event be responsible hereunder for the fees and expenses of more than one firm
of separate counsel in connection with any Action in the same jurisdiction, in
addition to any local counsel. The Company will not, without the Advisor’s prior
written consent, settle, compromise, or consent to the entry of any judgment in
or otherwise seek to terminate any Action in respect of which indemnification
may be sought hereunder (whether or not any Indemnified Party is a party
therein) unless the Company has given the Advisor reasonable prior written
notice thereof and such settlement, compromise, consent or termination includes
an unconditional release of each Indemnified Party from any liabilities arising
out of such Action. The Company will not permit any such settlement, compromise,
consent or termination to include a statement as to, or an admission of, fault,
culpability or a failure to act by or on behalf of an Indemnified Party, without
such Indemnified Party’s prior written consent. No Indemnified Party seeking
indemnification, reimbursement or contribution under this Agreement will,
without the Company’s prior written consent, settle, compromise, consent to the
entry of any judgment in or otherwise seek to terminate any Action referred to
herein.
          (d) Prior to entering into any agreement or arrangement with respect
to, or effecting, any merger, statutory exchange or other business combination
or proposed sale or exchange, dividend or other distribution or liquidation of
all or a significant portion of its assets in one or a series of transactions or
any significant recapitalization or reclassification of its outstanding
securities that does not directly or indirectly provide for the assumption of
the obligations of the Company set forth herein, the Company will promptly
notify the Advisor in writing thereof and, if requested by the Advisor, shall
arrange in connection therewith alternative means of providing for the
obligations of the Company set forth herein, including the assumption of such
obligations by another party, insurance, surety bonds or the creation of an
escrow, in each case in an amount and on terms and conditions satisfactory to
the Advisor.
          (e) The Company’s obligations hereunder shall be in addition to any
rights that any Indemnified Party may have at common law or otherwise. The
Company acknowledges that in connection with the Services the Advisor and
Advisor Designees are acting as independent contractors and not in any other
capacity with duties owing solely to the Company.
          (f) The provisions of this Section and any modification thereof shall
apply to the Services provided to the Company by the Advisor or its Advisor
Designees (including related activities prior to the date hereof) and shall
remain in full force and effect regardless of the completion or termination of
this Agreement. If any term, provision, covenant or restriction herein is held
by a court of competent jurisdiction to be invalid, void or unenforceable or
against public policy, the remainder of the terms, provisions and restrictions
contained herein shall remain in full force and effect and shall in no way be
affected, impaired or invalidated.
          SECTION 5.   Accuracy of Information.
          The Company shall furnish or cause to be furnished to the Advisor and
its Advisor Designees such information as the Advisor or its Advisor Designees
believe reasonably appropriate to their Services hereunder and to comply with
Securities and Exchange Commission or other legal requirements relating to the
beneficial ownership by the Investors (as defined in the Stockholders Agreement)
of equity securities of the Company (all such information so furnished, the
“Information”). The Company recognizes and confirms that the Advisor (a) has and
will use and rely primarily on the Information and on information available from
generally recognized public sources in performing the Services contemplated by
this Agreement without

- 5 -



--------------------------------------------------------------------------------



 



having independently verified the same, (b) does not assume responsibility for
the accuracy or completeness of the Information and such other information and
(c) is entitled to rely upon the Information without independent verification.
          SECTION 6.   Term.
          This Agreement shall terminate upon the earlier of (i) the Termination
Date (as defined below), and (ii) the date upon which the Lump Sum Payment (as
defined in the Transaction and Monitoring Fee Agreement (as defined below)) is
made pursuant to the Transaction and Monitoring Fee Agreement; provided, in the
case of clause (ii) that, in the event that, within six months after the date
upon which the Lump Sum Payment is made, the Company enters into a Future
Transaction, the Advisor or its Advisor Designees shall be entitled to receive
the Contingent Fee payable in connection with such Future Transaction in
accordance with Section 2, such fee to be paid immediately upon the earlier of
the execution of any agreement or commitment with respect thereto or the
consummation thereof; provided, further, with respect to either of clauses
(i) or (ii), that the Company’s obligations pursuant to Sections 2, 3, and 4,
and its obligation to pay any unpaid amounts that have otherwise become due and
payable hereunder, shall survive any such termination. “Termination Date” means
the earliest of (x) April 5, 2016, (y) such time as the Advisor is no longer
obligated to be prepared and available to provide Services pursuant to Section
1(a) and (z) such earlier date as the Company and the Majority Sponsor
Stockholders (as defined in the Stockholders Agreement) may mutually agree upon
with respect to all of the Contingent Fee Agreements. “Transaction and
Monitoring Fee Agreement” means the Transaction and Monitoring Fee Agreement,
dated as of April 5, 2006, by and between the Company and the Advisor.
          SECTION 7.   Permissible Activities.
          Nothing herein will in any way preclude the Advisor or its Advisor
Designees (other than the Company or its subsidiaries and their respective
employees) or their respective partners (both general and limited), members
(both managing and otherwise), officers, directors, employees, affiliates,
agents or representatives from engaging in or investing in any business
activities or from performing services for its or their own account or for the
account of others, including for companies that may be or are in competition
with the Company or any of its subsidiaries in any business conducted by the
Company or its subsidiaries.
          SECTION 8.   Miscellaneous.
          (a) This Agreement may be amended, modified or supplemented without
consent or signature of the Advisor, but only in writing by the Company and
Sponsor Stockholders (as defined in the Stockholders Agreement) that own not
less than 70% of the Sponsor Shares (as defined in the Stockholders Agreement);
provided, however, that this Agreement may be amended by the Company and the
Majority Sponsor Stockholders (as defined in the Stockholders Agreement) to
increase or decrease fees payable by the Company, provided that the fees payable
by the Company under all Contingent Fee Agreements in which the advisor
thereunder is still obligated to be prepared and available to provide Services
as specified in Section 1(a) of each Contingent Fee Agreement are increased or
decreased in the same proportion; provided, further, that any amendment,
modification or supplement that affects the Advisor adversely and
disproportionately relative to the advisors under any other Contingent Fee
Agreements shall require the consent of the Advisor. Any party hereto may, on
behalf of itself

- 6 -



--------------------------------------------------------------------------------



 



only, (i) extend the time for the performance of any of the obligations or other
acts of the other parties hereto, (ii) waive any inaccuracies in the
representations and warranties of any other party contained herein or in any
document delivered pursuant hereto, and (iii) waive compliance by any other
party with any of the agreements or conditions contained herein. Any agreement
on the part of a party hereto to any such extension or waiver shall be valid
only if set forth in an instrument in writing signed by the party granting such
waiver, but such waiver or failure to insist upon strict compliance with such
obligation, covenant, agreement or condition shall not operate as a waiver of,
or estoppel with respect to, any subsequent or future failure. Any amendment,
waiver or consent will be effective only in the specific instance and for the
specific purpose for which given.
          (b) Any notices, demands, requests, waivers, or other communications
required or permitted under this Agreement shall be in writing and shall be
addressed as follows:

     
To the Company:
  HealthMarkets, Inc.
 
  9151 Grapevine Highway
 
  North Richland Hills, TX 76180
 
  Facsimile: (817) 255-5334
 
  Attention: Chief Executive Officer
 
  Attention: General Counsel
 
   
To the Advisor:
  DLJ Merchant Banking Inc.
 
  Eleven Madison Avenue
 
  New York, NY 10010
 
  Facsimile: (212) 325-0256
 
  Attention: Michael Isikow
 
   
With a copy to:
  Davis Polk & Wardwell
 
  450 Lexington Avenue
 
  New York, New York 10017
 
  Facsimile: (212) 450-3800
 
  Attention: Nancy L. Sanborn, Esq.

Unless otherwise specified herein, such notices or other communications will be
deemed received (i) on the date delivered, if delivered personally, and (ii) one
business day after being sent by overnight courier.
          (c) This Agreement sets forth the entire understanding and agreement
of the parties hereto with respect to the subject matter hereof, and will
supersede all previous oral and written (and all contemporaneous oral)
negotiations, commitments, agreements and understandings relating hereto.
          (d) This Agreement will be governed by, and construed in accordance
with, the laws of the State of New York.
          (e) The parties hereby irrevocably and unconditionally consent to
submit to the exclusive jurisdiction of the federal courts of the Southern
District of New York and New York State courts sitting in New York City for any
actions, suits or proceedings arising out of or relating to this Agreement and
the transactions contemplated hereby (and agree not to commence

- 7 -



--------------------------------------------------------------------------------



 



any action, suit or proceeding relating thereto except in such courts, and
further agree that service of any process, summons, notice or document by U.S.
registered mail to its address set forth above shall be effective service of
process for any action, suit or proceeding brought against such party in any
such court). The parties hereby irrevocably and unconditionally waive any
objection to the laying of venue of any action, suit or proceeding arising out
of this Agreement or the transactions contemplated hereby in the federal courts
of the Southern District of New York and New York State courts sitting in New
York City, and hereby further irrevocably and unconditionally waive and agree
not to plead or claim in any such court that any such action, suit or proceeding
brought in any such court has been brought in an inconvenient forum.
          (f) The provisions of this Agreement are binding upon and inure to the
benefit of the parties hereto and their respective successors. Subject to the
next sentence, no Person other than the parties hereto and their respective
successors is intended to be a beneficiary of this Agreement. The parties
acknowledge and agree that the Advisor Designees and the respective partners
(both general and limited), members (both managing and otherwise), stockholders,
officers, directors, advisory directors, managing directors, employees, agents,
representatives and affiliates of the Advisor and its Advisor Designees are
third-party beneficiaries under Section 4 of this Agreement. The Advisor shall
have the right to assign this Agreement to its affiliate or affiliates.
          (g) This Agreement may be executed by one or more parties to this
Agreement on any number of separate counterparts (including by facsimile), and
all of said counterparts taken together will be deemed to constitute one and the
same instrument.
          (h) Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction will, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction will not invalidate or render unenforceable such provision in any
other jurisdiction.
[Remainder of Page Intentionally Left Blank]

- 8 -



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the undersigned have executed, or have caused to
be executed, this Future Transaction Fee Agreement on the date first written
above.

            HEALTHMARKETS, INC.
      By:   /s/ William J. Gedwed        Name:   William J. Gedwed       
Title:   President and Chief Executive Officer     

[HealthMarkets Signature Page to Future Transaction Fee Agreement]

 



--------------------------------------------------------------------------------



 



            DLJ MERCHANT BANKING, INC.
      By:   /s/ Kamil M. Salame        Name: Kamil M. Salame        Title:
Managing Director     

[DLJ Signature Page to Future Transaction Fee Agreement]

 